48 F.3d 1218NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Patrick Knowles PINKETT, Defendant-Appellant.
No. 94-7170.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 16, 1995.

Patrick Knowles Pinkett, Appellant Pro Se.
Jefferson McClure Gray, Assistant United States Attorney, Baltimore, MD, for Appellee.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Patrick N. Pinkett appeals from a district court order denying his Fed.R.Crim.P. 41(e) motion for return of property as frivolous.*  We affirm.


2
Pinkett was found guilty of bank robbery, and this Court affirmed that conviction.  See United States v. Pinkett, No. 92-5444 (4th Cir.  Dec. 1, 1993) (unpublished), cert. denied, 62 U.S.L.W. 3691 (U.S.1994).  During closing argument, counsel for Pinkett stated that Pinkett knowingly received money from a bank robbery.  Pinkett's contention in his motion that the thirty ten-dollar bills and thirty-four twenty-dollar bills found stuffed in his shoe after the robbery were irrelevant to his trial and conviction and should be returned is frivolous, and the district court properly found so.


3
Therefore, because the district court did not abuse its discretion, we affirm the court's denial of Pinkett's motion.  We also deny Pinkett's Rule 41(e) motion in this Court for return of the property.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 This Court reviews both denials of Rule 41(e) motions and dismissals as frivolous under 42 U.S.C. Sec. 1915(d) (1988) for abuse of discretion.  See Ramsden v. United States, 2 F.3d 322, 324 (9th Cir.1993);  Denton v. Hernandez, 60 U.S.L.W. 4346 (U.S.1992)